DETAILED ACTION
Preliminary Amendment filed on 01/27/2020 is acknowledged.  Claims 5, 15-16 and 24 are cancelled.  Claims 1-4, 6-14 and 17-23 are pending in the application and are considered on merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1-4, 6-14 and 17-23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 and 20-24 of copending Application No. 16/753,115 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the currently patented claims expressly recite the same subject matter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ both device and methods, as recited in both sets of claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-14 and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US 2018/0126381)(Huff) in view of He et al. (CN 102899245, IDS)(He).
Regarding claim 1, Huff discloses a detection chip (abstract), comprising:
a first substrate (110);
a micro-cavity defining layer (155), being on the first substrate and defining a plurality of micro-reaction chambers (160) (Fig. 3B, par [0268]).
Huff does not specifically disclose 
a heating electrode, being on the first substrate and closer to the first substrate than the micro-cavity defining layer, and configured to heat the plurality of micro-reaction chambers,
wherein an orthographic projection of the plurality of micro-reaction chambers on the first substrate is within an orthographic projection of the heating electrode on the first substrate.
However, in the analogous art of microfluidic chip, He discloses a heating electrode (3), being on the first substrate and closer to the first substrate than the micro-cavity defining layer, and configured to heat the plurality of micro-reaction chambers (2), wherein an orthographic projection of the plurality of micro-reaction chambers on the first substrate is within an orthographic projection of the heating electrode on the first substrate (Fig. 1, par [0023]).
At time before the filing it would have been obvious to one of ordinary skill in the art to include a heating electrode, being on the first substrate and closer to the first substrate than the micro-cavity defining layer, and configured to heat the plurality of micro-reaction chambers, wherein an orthographic projection of the plurality of micro-
Regarding claim 2, Huff discloses that wherein each of the plurality of micro-reaction chambers comprises a reaction well (160), and the reaction well comprises a sidewall and a bottom (Fig. 3B, par [0268]).
Regarding claim 3, Huff discloses wherein the plurality of micro-reaction chambers (160) are arranged in an array on the first substrate (110) (Fig. 3B, par [0268]).
Regarding claim 4, Huff discloses that the detection chip further comprising a hydrophilic layer (par [0268]), wherein the hydrophilic layer covers the sidewall and the bottom of each of the plurality of micro-reaction chambers, and hydrophilic layer further covers a surface of the micro-cavity defining layer away from the first substrate (par [0268]).
Regarding claim 6, Huff discloses that the detection chip further comprising:
a second substrate (120), disposed opposite to the first substrate (110) (Fig. 3B, par [0268]); 
wherein the micro-cavity defining layer (155) is on a side of the first substrate facing the second substrate (Fig. 3B, par [0268]).
Huff does not specifically disclose a hydrophobic layer, being on a side of the second substrate facing the first substrate. However, a person skilled in the art would have recognized that a hydrophobic layer, being on a side of the second substrate facing the first substrate would prevent the aqueous solution from contacting the surface of the second substrate facing the first substrate, therefore keep the solution inside the reaction well.
Regarding claim 7, He discloses that the detection chip further comprising a control electrode (4), wherein the control electrode is on the first substrate and is electrically connected with the heating electrode through a via or overlaps with the heating electrode, and the control electrode is configured to apply an electrical signal to the heating electrode (Fig. 1, par [0268]).

Regarding claim 9, He discloses that the detection chip further comprising a second insulating layer, wherein the second insulating layer is between the heating electrode and the microcavity defining layer (par [0030]).
Regarding claim 10, Huff discloses that wherein the first substrate comprises a reaction region and a peripheral region (Fig. 3B),
the peripheral region at least partially surrounds the reaction region (Fig. 3B),
the reaction region comprises a functional region (par [0208]),
the micro-cavity defining layer is in the functional region, (Fig. 3B).
He discloses that the control electrode and the via are in the peripheral region, and the heating electrode is in the reaction region and the peripheral region (Fig. 1).
Regarding claim 11, Huff fairly suggests that the detection chip further comprising a plurality of spacers (in order to form gap 170), wherein the plurality of spacers are in the peripheral region and between the first substrate and the second substrate, and the plurality of spacers are configured to maintain a distance (gap 170) between the first substrate and the second substrate (Fig. 3B, par 0268]).
Regarding claim 12, Huff discloses that wherein a height of the spacer (gap 170) is greater than a height of the micro-cavity defining layer in a direction perpendicular to the first substrate (Fig. 3B, par [0268])).
Regarding claim 13, Huff discloses that the detection chip further comprising a sample inlet and a sample outlet, wherein the reaction region further comprises a non-functional region, the sample inlet and the sample outlet are in the non-functional region and on different sides of the functional region (Fig. 3B),
He teaches that the sample inlet penetrating the second substrate and the hydrophobic layer (par [0023]). It would be conventional to let and the sample outlet penetrating the second substrate and the hydrophobic layer as well.

Regarding claim 14, a shape of each of the plurality of micro-reaction chambers being a cylinder is merely a design of choice.
Huff teaches that the dimension of the micro-reaction chamber/well is in the microns range (par [0245]). It would have been obvious to one of ordinary skill in the art to optimize the diameter of a bottom of the cylinder and the height of the cylinder by routine experimentation.
Regarding claim 14, He discloses that the detection chip further comprising a first temperature sensor (4),
wherein the first temperature sensor is on a side of the first substrate away from the micro-cavity defining layer, and the first temperature sensor is in the reaction region and is configured to detect a temperature of the reaction region (Fig. 1, par [0023]).
Regarding claim 19, Huff-He discloses a reaction system, comprising a control device and the detection chip according to claim 1,
He discloses that wherein the control device is electrically connected to the detection chip, and is configured to apply an electrical signal to the detection chip to drive the heating electrode of the detection chip (par [0023]).
Regarding claim 20, He discloses that the reaction system according to claim 19, further comprising a second temperature sensor (4) (Fig. 1, par [0023]), wherein the second temperature sensor is on a side of the first substrate of the detection chip away from the micro-cavity defining layer, the second temperature sensor is in the reaction region of the first substrate, and the second temperature sensor is configured to detect a temperature of the reaction region of the detection chip (Fig. 1, par [0023]).
Regarding claim 21, Huff-He discloses a reaction system, comprising a control device and the detection chip according to claim 18,

Regarding claim 22, Huff teaches a using method of the detection chip, the detection chip comprising:
a first substrate (110);
a micro-cavity defining layer (155), being on the first substrate and defining a plurality of micro-reaction chambers (165) (Fig. 3B, par [0268]),
the using method comprising:
causing a reaction system solution to enter a plurality of micro-reaction chambers of the detection chip through an sample inlet of the detection chip (Fig. 3B, par [0268]).
Huff does not specifically teach
a heating electrode, being on the first substrate and closer to the first substrate than micro-reaction cavity defining layer, and configured to heat the plurality of mlcro-reaction chambers,
wherein an orthographic projection of the plurality of micro-reaction chambers on the first substrate is within an orthographic projection of the heating electrode on the first substrate,
applying an electrical signal to a control electrode of the detection chip to drive, by the control electrode, the heating electrode to heat the plurality of micro-reaction chambers.
He teaches 
a heating electrode (3), being on the first substrate and closer to the first substrate than micro-reaction cavity defining layer, and configured to heat the plurality of micro-reaction chambers (2) (Fig. 1, par [0023]),
wherein an orthographic projection of the plurality of micro-reaction chambers on the first substrate is within an orthographic projection of the heating electrode on the first substrate (Fig. 1, pa [0023]),
applying an electrical signal to a control electrode of the detection chip to drive, by the control electrode, the heating electrode to heat the plurality of micro-reaction chambers (Fig. 1, par [0023]).

wherein an orthographic projection of the plurality of micro-reaction chambers on the first substrate is within an orthographic projection of the heating electrode on the first substrate, 
applying an electrical signal to a control electrode of the detection chip to drive, by the control electrode, the heating electrode to heat the plurality of micro-reaction chambers, in order to control the temperature of the reaction.
Regarding claim 23, He teaches that the using method further comprising:
cooling the plurality of micro-reaction chambers to change a temperature of the plurality of micro-reaction chambers, so that the reaction system solution in the plurality of micro-reaction chambers undergoes a temperature cyclic process comprising a denaturation stage, an annealing stage and an extension stage (par [0031]); and
performing optical detection on the detection chip to obtain a fluorescent image (par [0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797